 
 
IV 
108th CONGRESS
2d Session
H. CON. RES. 459 
IN THE HOUSE OF REPRESENTATIVES 
 
June 21, 2004 
Mrs. Capito (for herself and Mr. Kanjorski) submitted the following concurrent resolution; which was referred to the Committee on Government Reform
 
CONCURRENT RESOLUTION 
Expressing the sense of the Congress that a postage stamp should be issued to honor coal miners. 
 
Whereas the Nation is greatly indebted to coal miners for the difficult and dangerous work they have performed to provide the fuel needed to operate the Nation’s industries and to provide energy to homes and businesses; 
Whereas millions of workers have toiled in the Nation’s coal mines over the last century, risking both life and limb to fuel the Nation’s economic expansion; 
Whereas during the last century over 100,000 coal miners have been killed in mining accidents in the Nation’s coal mines, and 3,500,000 coal miners have suffered non-fatal injuries; 
Whereas 100,000 coal miners have contracted Black Lung disease as a direct result of their toil in the Nation’s coal mines; 
Whereas coal provides 50 percent of the Nation's electricity and is an essential fuel for industries such as steel, cement, chemicals, food, and paper; 
Whereas the United States has a demonstrated coal reserve of more than 500 billion tons, with an estimated 275 billion tons of recoverable reserves which, at current production rates, represents about 275 years of recoverable coal reserves; 
Whereas these coal reserves represent about 95 percent of all fossil fuel reserves in the United States, and about one fourth of the world's known coal reserves; 
Whereas the recoverable coal reserves in the United States have the energy equivalent of about 1 trillion barrels of oil, which is comparable to all of the world’s known oil reserves; 
Whereas since the energy crises of the 1970s, United States dependence on foreign oil has grown substantially, with imported oil accounting for 39 percent of all oil consumed in 1973 and about 60 percent today; 
Whereas energy security is an integral component of the Nation’s economy and national security; 
Whereas coal mining continues to be the economic engine for many communities, providing jobs to areas with little economic diversity; 
Whereas coal mining provides economic benefit far beyond its direct revenue, including billions of dollars in economic output and household earnings and hundreds of thousands of jobs in other industries; and 
Whereas issuing a postage stamp to honor the Nation’s coal miners is fitting and proper: Now, therefore, be it 
 
That it is the sense of Congress that— 
(1)the United States Postal Service should issue a stamp honoring the Nation’s coal miners; and 
(2)the Citizens’ Stamp Advisory Committee should recommend to the Postmaster General that such a stamp be issued. 
 
